FILED
                            NOT FOR PUBLICATION                             MAY 31 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

HARKE REVIND ALWIN AR PIOH,                      No. 08-74903
AKA Harke Revind Alwin Ar Pioh,
                                                 Agency No. A096-347-818
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted March 8, 2013
                               Pasadena, California

Before: WARDLAW and GOULD, Circuit Judges, and WOLF, Senior District
Judge.**

       Harke Revind Alwin Ar Pioh, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) determination that he is




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Mark L. Wolf, Senior District Judge for the U.S.
District Court for the District of Massachusetts, sitting by designation.
ineligible for withholding of removal. 8 U.S.C. § 1231(b). We have jurisdiction

under 8 U.S.C. § 1252, and we deny the petition for review.

      Pioh does not appeal the BIA’s determination that he failed to file his

asylum application in a timely fashion and that he does not fall within any of the

exceptions for time-barred applications. He has therefore waived any challenge to

the BIA’s determination that he is ineligible for asylum. See Martinez-Serrano v.

INS, 94 F.3d 1256, 1260 (9th Cir. 1996).

      Substantial evidence supports the BIA’s determination that Pioh was

ineligible for withholding of removal. Al-Harbi v. INS, 242 F.3d 882, 888 (9th Cir.

2001). Pioh testified that he fears persecution both on the basis of his involvement

with the Front Kedaulatan Malaku (“FKM”) and his Christian religion. Pioh must

establish his eligibility for removal “by adducing credible, direct, and specific

evidence in the record of facts” that “compels” the conclusion that withholding of

removal is proper. Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.

2002). As addressed in the supplemental briefing on this point, while it is true that

credible testimony may be sufficient to establish that an alien is eligible for

withholding of removal in some cases, see 8 C.F.R. § 208.16(b); see also Molina-

Estrada, 293 F.3d at 1094, the evidence submitted by Pioh, including his credible

testimony, does not compel the conclusion that it is “more likely than not” that he


                                           2
will be persecuted either on the basis of his involvement with the FKM or his

Christian religion. Al-Harbi, 242 F.3d at 888; see also Gu v. Gonzales, 454 F.3d

1014, 1021 (9th Cir. 2006).

      Accordingly, his petition for review of his application for withholding of

removal is denied.

      DENIED.




                                         3